NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



TIMOTHY EUGENE ALEXANDER, JR., )
DOC #Y59467,                   )
                               )
          Appellant,           )
                               )
v.                             )                Case No. 2D17-3061
                               )
STATE OF FLORIDA,              )
                               )
          Appellee.            )
                               )

Opinion filed November 20, 2019.

Appeal from the Circuit Court for Hendry
County; James D. Sloan, Judge.

Jason B. Blank of Haber Blank, LLP, Fort
Lauderdale, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Donna S. Koch,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.


SILBERMAN, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.